Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Patch International Inc. Director resigns CALGARY, July 14 /CNW/ - Patch International Inc. (OTCBB:PTCHF) (the "Corporation") announces that, effective July 13th, 2009, Rod Maxwell has resigned from the Board of Directors of Patch. The Company would like to thank Mr. Maxwell for his contributions and assistance with the Corporation. The Board has 2 members following his resignation. << NO REGULATORY AUTHORITY HAS APPROVED NOR DISAPPROVED THE CONTENTS OF THIS RELEASE. The TSX Venture Exchange does not accept responsibility for the adequacy or accuracy of this release. >> %SEDAR: 00026026E %CIK: 0001064481 /For further information: Patch International Inc., Suite 700, 520, 5th Avenue SW, Calgary, Alberta, T2P 3R7, (403) 441-4390, Email: info(at)patchenergy.com/ (PTCHF) CO: Patch International Inc. CNW 16:00e 14-JUL-09
